EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Elleman on 08/11/2022.

The application has been amended as follows: 
15. (Currently Amended) An adsorbent system comprising: a vehicle headlamp assembly having a cavity; a body having or defining a channel therein, wherein said body coupled to said vehicle headlamp assembly such that said channel is in fluid communication with said cavity and such that said channel is also in selective fluid communication with an ambient environment; and an adsorbent material positioned in said channel, wherein said adsorbent material has an average pore size greater than type A silica gel; wherein the channel has a first end and a second opposite end, and wherein said first end is in selective fluid communication with the ambient environment and the second end is in fluid communication with the cavity, and wherein the adsorbent material is positioned between the first end and the second end of the channel, and wherein said channel and adsorbent material are configured such that an inlet fluid flowing from the first end to the second end is flowable over at least a portion of said adsorbent material, and such that an outlet fluid5Serial No. 16/103,431Attorney Docket No. 095102-00004US Preliminary Amendmentflowing from the second end to the first end through said channel is flowable over a majority of said portion of adsorbent material that is flowable over by said inlet fluid; and further including a valve system positioned at or adjacent to the first end of the channel such that inlet fluid entering the body from the ambient environment passes through said valve system before flowing over said adsorbent material, and such that outlet fluid exiting the body to the ambient environment passes through the valve system before entering the ambient environment, wherein the valve system includes an inlet valve portion that is biased to a closed position to generally block a flow of inlet fluid therethrough and that is movable to an open position when a pressure in said channel is sufficiently low relative to a pressure in said ambient environment, and wherein the valve system further includes an outlet valve portion that is biased to a closed position to generally block a flow of outlet fluid therethrough and that is movable to an open position when the pressure in said channel is sufficiently high relative to the pressure in said ambient environment.
18. (Canceled). 
19. (Canceled). 
21. The system of claim 1 wherein the inlet valve portion and the outlet valve portion are both passive valves that [[is]]are openable when a sufficient pressure differential exists thereacross.  
22. The system of claim 1 wherein the inlet valve portion is axially offset from the outlet valve portion, wherein the axial direction is defined with respect to a direction of a fluid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776